Case 1:18-cv-02064-ILG-RER Document 34 Filed 10/23/20 Page 1 of 18 PageID #: 1648




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ---------------------------------------------------------x
  CHRISTOPHER ROSALIE,

                            Plaintiff,                         MEMORANDUM AND ORDER
                                                               18-CV-02064
           - against -

  SUPREME GLASS CO., INC.,

                             Defendant.
  ---------------------------------------------------------x
  GLASSER, Senior United States District Judge:

           Christopher Rosalie brings this action against his former employer, Supreme Glass Co.,

  Inc. (“Supreme”), asserting claims of hostile work environment, wrongful termination, and

  retaliation under Title VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C §§ 2000e et seq.

  and the New York City Human Rights Law (“NYCHRL”), N.Y.C. Admin. Code §§ 8-101 et seq.

  Supreme now moves for summary judgment under Rule 56 of the Federal Rules of Civil Procedure.

  For the reasons that follow, Supreme’s motion is GRANTED IN PART and DENIED IN PART.

                                                 BACKGROUND

           Rosalie identifies as gay and gender non-conforming. 1       (Rosalie Decl. ¶ 2).    From

  November 2014 to June 2017, he worked for Supreme, a glass company that installs and repairs

  windows throughout New York City. 2 (See id. ¶¶ 3, 160; Pl.’s 56.1 Resp. ¶ 3). Rosalie was hired

  by Supreme’s President, Mark Eschelbacher, to work as a purchaser of the company’s inventory.



  1
    All but the most basic facts are in dispute. As is required at this stage, the Court draws all
  reasonable inferences in Rosalie’s favor from the record, including the Declaration of Christopher
  Rosalie (ECF No. 30, “Rosalie Decl.”), Plaintiff’s Counterstatement of Material Facts (ECF No.
  32, “Pl.’s 56.1 Resp.”), the Deposition of Mark Eschelbacher (ECF No. 24-3, “Eschelbacher
  Dep.”), the Deposition of Christopher Rosalie (ECF No. 24-4, “Rosalie Dep.”), and the Deposition
  of Jacqueline Miranda-Lorenzo (ECF No. 24-5, “Miranda Dep.”).
  2
      Rosalie previously worked for a jewelry company for over 20 years. (Rosalie Dep. 17:5-7).


                                                           1
Case 1:18-cv-02064-ILG-RER Document 34 Filed 10/23/20 Page 2 of 18 PageID #: 1649




  (Rosalie Dep. 67:9-12). During his employment, Rosalie was also assigned to Supreme’s customer

  service and collections departments. (Rosalie Decl. ¶¶ 7–8). At all relevant times, he was open

  about his sexual orientation and gender. (Id. ¶ 4; Rosalie Dep. 111:5-15).

         Rosalie describes Supreme’s workplace as chaotic. He details a disorganized operation

  where he received little to no training and procedures frequently changed. (See Rosalie Decl. ¶¶

  10–15, 179). Supreme maintained thousands of customers, many of whom frequently called about

  problems with outstanding work orders. (Id. ¶ 179). Adding to the disarray, Eschelbacher

  encouraged his staff to lie to customers about the status of ongoing projects. (Id. ¶ 27).

         Dynamics at Supreme supposedly worsened in 2015, when Jacqueline Miranda-Lorenzo

  was promoted to Customer Service and Office Manager. (Id. ¶ 37). At that time, Miranda became

  Rosalie’s immediate supervisor. (Id.). Soon after, Rosalie came to believe that she treated him

  differently than his coworkers. (Id. ¶¶ 38–39). She allegedly bullied Rosalie throughout his

  employment, often singling him out, publicly disciplining him, and chastising him for “trivial

  errors.” (Id. ¶ 41). Rosalie’s suspicion was seemingly confirmed when he heard Miranda describe

  a gay family member by saying: “He’s a homosexual, but, you know, it is what it is.” (Id. ¶ 66).

  On another occasion, Rosalie told Miranda that he identified as neither male nor female, to which

  she exclaimed: “You’re a man!” (Id. ¶ 124).

         Tensions came to a head on April 14, 2016, when Miranda allegedly told Rosalie that she

  believed “being gay is a mental disorder.” (Rosalie Dep. 88:20–22; Rosalie Decl. ¶ 70). When

  Rosalie told her that was “untrue” and “offensive,” Miranda dismissed his objection and referenced

  a New York Times article in support of her conviction that gay individuals “‘feel things on a higher

  level than straight people’ and are ‘more dramatic.’” (Rosalie Decl. ¶¶ 72–73).




                                                   2
Case 1:18-cv-02064-ILG-RER Document 34 Filed 10/23/20 Page 3 of 18 PageID #: 1650




         The next day, Rosalie confronted Miranda about her comments. After she denied making

  the statements, she admitted to saying that being gay is a “genetic disorder.” (Id. ¶ 76). Miranda

  sarcastically apologized and accused Rosalie of trying to intimidate her and “play[ing] the victim

  card.” (Id. ¶¶ 78–80).

         According to Rosalie, there was no procedure for reporting discrimination at Supreme.

  (Rosalie Dep. 202:3-12). He also claims that he was not provided with an employee handbook,

  nor any anti-discrimination policies. (Id.). In fact, a co-worker once warned Rosalie that reporting

  discrimination was useless because Eschelbacher would not take any action. (Rosalie Decl. ¶ 63).

  Rosalie nevertheless reported Miranda’s April 14 comment to Eschelbacher, who said he would

  “talk” to Miranda about the incident. (Id. ¶ 83). Eschelbacher also told Rosalie that he was

  “sensitive” and needed to “let things go.” (Rosalie Dep. 88:12-24).

         Eschelbacher did take some action, however. The record shows that he issued Miranda a

  written warning for her offensive remarks. (ECF No. 24-10). The document reads, “First Warning

  Notice,” with the following question and answer: “Has the employee been previously warned?

  Yes.” (Id.). The document suggests that this warning was not Miranda’s first. (See Eschelbacher

  Dep. 186:19–187:16). Under a description of the incident, Eschelbacher wrote “Jackie made

  offending gay comment to Christopher Rosalie.” (ECF No. 24-10). Although the notice contains

  blank boxes listing options for “Actions To Be Taken,” none are checked off.

         Miranda’s next infraction came just two months later, after an employee complained that

  she referred to someone as “Jew Boy.” (Rosalie Dep. 34:6-14). In response, Eschelbacher issued

  Miranda a “Second Warning Notice,” writing on the form: “If Jackie makes a third offense she

  will be suspended for one week. A fourth violation will result in dismissal.” (ECF No. 24-11).




                                                   3
Case 1:18-cv-02064-ILG-RER Document 34 Filed 10/23/20 Page 4 of 18 PageID #: 1651




         Despite Rosalie’s complaint to Eschelbacher, Miranda’s misconduct continued. (Rosalie

  Decl. ¶ 85). On one occasion, she approached Rosalie’s desk and rearranged his belongings

  without justification. (Rosalie Dep. 109:2-4). On another, she apparently grabbed his notebook

  and ridiculed his handwriting in front of others. (Id. at 108:18-24). Meanwhile, Miranda was

  cordial with Rosalie’s coworkers, referring to them in endearing terms such as “bestie” and

  “beloved.” (Rosalie Decl. ¶ 44). On July 13, 2016, as their relationship strained further, Miranda

  apparently told a coworker, while glancing at Rosalie: “People in this office hear things I say and

  then twist them around so you have to be careful of the things you say.” (Id. ¶ 107).

         According to Eschelbacher, Supreme’s employee handbook then in effect contained an

  anti-discrimination policy and system of progressive discipline. (Eschelbacher Dep. 41:24–42:14;

  ECF No. 24-6). Under that system, “discriminatory remarks” result in a written warning after the

  first offense, suspension after the second, and dismissal after the third. (ECF No. 24-6 at 18). Had

  Eschelbacher adhered to the handbook, Miranda would have been suspended and terminated after

  her second and third infractions. (Id.).

         For his part, Eschelbacher made his own offensive comments. Rosalie recounts occasions

  where Eschelbacher would ask him inappropriate questions, such as: “Do you think this customer’s

  gay? Have you been to his apartment? Do you think you can tell from his voice?” (Id. ¶¶ 135,

  137). When the United Parcel Service failed to pick up a shipment that Rosalie prepared,

  Eschelbacher allegedly remarked, “maybe he didn’t like your package,” while looking at Rosalie’s

  groin. (Id. ¶¶ 141–142). Rosalie recalls another occasion when a gay vendor visited the office

  and Eschelbacher told Rosalie that: “I think he’s one of your people.” (Id. ¶ 140). In yet another

  instance, Eschelbacher texted Rosalie that: “I just passed by your favorite streets—Christopher

  and Gay Street.” (Id. ¶ 126). Eschelbacher also allegedly disparaged Rosalie’s clothing as “gay,”




                                                   4
Case 1:18-cv-02064-ILG-RER Document 34 Filed 10/23/20 Page 5 of 18 PageID #: 1652




  telling him: “I knew you were gay the minute I saw you because you were dressed very GQ.” (Id.

  ¶ 129).

            Crude behavior was the norm at Supreme. One of his coworkers purportedly called Rosalie

  “Woody Woodpecker,” which Rosalie understood as a derogatory term because, “like gay guys,

  woodpeckers like to peck on wood.” (Rosalie Decl. ¶ 97). When Rosalie confronted him about

  the nickname, the employee denied it and allegedly turned to others in the office, yelling out:

  “[Everybody] listen to me. Did I ever call Chris Woody Woodpecker?” (Rosalie Dep. 119:9-10).

  Rosalie also heard reports that another employee referred to him as “that f**got.” (Id. at 103:23-

  25). The same employee supposedly threatened to punch Rosalie, which Rosalie reported to

  Eschelbacher. (Rosalie Decl. ¶¶ 32–34). Eschelbacher, however, did not take action. (Id. ¶ 34).

  In an unrelated incident, the employee also repeatedly used the word “n**ger,” and “went on a

  tirade about lesbian women and Jewish people.” (Id. ¶ 55).

            Against this backdrop, around June 2017, Rosalie once again complained to Eschelbacher

  about Miranda’s demeanor towards him. (Id. ¶¶ 152–155). According to Rosalie, he informed

  Eschelbacher that “[Miranda] is being nice to everybody in the office except me.” (Rosalie Dep.

  129:23-25, 131:5-6). Rosalie did not tell Eschelbacher that he was being discriminated against

  because of his sexual orientation. (Id.).

            Shortly thereafter, Rosalie was called into a meeting with Eschelbacher and Miranda,

  where Rosalie was informed that he would be terminated unless his performance improved.

  (Rosalie Decl. ¶ 156). When Rosalie asked what he could improve, Eschelbacher apparently

  refused to provide any details. (Id. ¶¶ 158–159). Up to that point, Rosalie had not received a

  formal evaluation since his 90-day performance review years earlier. (Id. ¶ 157). Then, on June

  13, 2017, Eschelbacher terminated Rosalie’s employment, citing a failure to “include notes on




                                                   5
Case 1:18-cv-02064-ILG-RER Document 34 Filed 10/23/20 Page 6 of 18 PageID #: 1653




  various orders.” (Id. ¶ 160). According to Rosalie, work orders contained a space for notes to be

  inputted regarding job specifications. (Rosalie Dep. 132:6-12). Eschelbacher, however, refused

  to show Rosalie the erroneous orders. (Rosalie Decl. ¶ 161).

         To Rosalie’s knowledge, no other employee was ever disciplined for failing to include

  “notes” on orders, despite it being a “common issue” at Supreme. (Id. ¶¶ 164–165). Rosalie

  testified that notes frequently disappeared because “anybody” could modify orders. (Rosalie Dep.

  132:6-19). At least once, Rosalie cross-referenced completed orders he had printed with ones

  Miranda later accused him of leaving incomplete—at which time it appeared that the orders had

  been edited. (Id.). This left Rosalie feeling as if he was “being sabotaged.” (Id.).

         Rosalie now holds a nearly identical job at another glass company. (Id. ¶ 182). However,

  as a result of his time at Supreme, he claims to suffer from depression, anxiety, and is medicated

  for suicidal thoughts. (Id. ¶¶ 149–151).

                                        LEGAL STANDARD

         Summary judgment is appropriate “if the movant shows that there is no genuine dispute as

  to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

  56(a). “An issue of fact is genuine if the evidence is such that a reasonable jury could return a

  verdict for the nonmoving party. A fact is material if it might affect the outcome of the suit under

  the governing law.” Fincher v. Depository Trust & Clearing Corp., 604 F.3d 712, 720 (2d Cir.

  2010) (citations omitted). The moving party bears the burden of establishing the absence of any

  genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). The court

  must “construe the facts in the light most favorable to the non-moving party and must resolve all

  ambiguities and draw all reasonable inferences against the movant.” Brod v. Omya, Inc., 653 F.3d




                                                   6
Case 1:18-cv-02064-ILG-RER Document 34 Filed 10/23/20 Page 7 of 18 PageID #: 1654




  156, 164 (2d Cir. 2011) (citation omitted). The Court’s role is one of “issue-finding,” not “issue-

  resolution.” Ramirez v. New York City Bd. of Educ., 481 F. Supp. 2d 209, 216 (E.D.N.Y. 2007).

          Although the same standard applies in employment discrimination cases, courts are

  particularly cautious to grant summary judgment where the employer’s intent is at issue. Schwapp

  v. Town of Avon, 118 F.3d 106, 110 (2d Cir. 1997). In these cases, summary judgment is rarely

  granted because “a victim of discrimination is . . . seldom able to prove his or her claim by direct

  evidence and is usually constrained to rely on the cumulative weight of circumstantial evidence. .

  . . Consequently . . . where a defendant’s intent and state of mind are placed at issue, summary

  judgment is ordinarily inappropriate.” Ramirez, 481 F. Supp. 2d at 216 (quoting Rosen v.

  Thornburgh, 928 F.2d 528, 533 (2d Cir. 1991)).

                                             DISCUSSION

     I.      Hostile Work Environment

             A.      Title VII

          To survive summary judgment, a plaintiff asserting a Title VII hostile work environment

  claim must show “(1) he ‘subjectively perceive[d] the environment to be abusive;’ (2) the conduct

  alleged objectively created ‘an environment that a reasonable person would find hostile or

  abusive;’ and (3) that the ‘work environment [was] abusive to employees because of their race,

  gender, religion, or national origin.’” Cunningham v. New York Dep’t of Labor, 326 F. App’x 617,

  620 (2d Cir. 2009) (quoting Harris v. Forklift Sys., Inc., 510 U.S. 17, 21–22 (1993)). The

  environment must be “permeated with ‘discriminatory intimidation, ridicule, and insult,’ that is

  sufficiently severe or pervasive to alter the conditions of the victim’s employment and create an

  abusive working environment.” Harris, 510 U.S. at 21. Relevant factors include: “the frequency

  of the discriminatory conduct; its severity; whether it is physically threatening or humiliating, or a




                                                    7
Case 1:18-cv-02064-ILG-RER Document 34 Filed 10/23/20 Page 8 of 18 PageID #: 1655




  mere offensive utterance; and whether it unreasonably interferes with an employee’s work

  performance.” Id. at 23.

         Where conduct is severe or pervasive, an employer is only liable if “a specific basis exists

  for imputing the conduct that created the hostile environment to the employer.” Schwapp, 118

  F.3d at 110 (quoting Van Zant v. KLM Royal Dutch Airlines, 80 F.3d 708, 715 (2d Cir. 1996)). If

  the harasser is a supervisor, and the harassment results in tangible employment action, the

  employer is strictly liable. Vance v. Ball State Univ., 570 U.S. 421, 424 (2013). However, when

  “the harassing employee is the victim’s coworker, the employer is liable only if it was negligent

  in controlling working conditions.” Id.

                      i.       Objectively Severe or Pervasive Conduct

         Supreme’s principal argument is simple: the conduct at issue was not objectively severe or

  pervasive. Supreme insists that the only potentially hostile comments are Miranda’s, which

  Rosalie has misconstrued and are too “isolated” to be actionable. (See ECF No. 26, “Br.” at 11).

  A reasonable jury might disagree.

         If a jury credited Rosalie’s testimony, it could find that Miranda told him that being gay is

  a “mental” and “genetic disorder,” that she ridiculed him for playing the “victim card,” and

  purposefully misidentified his gender. Miranda made these comments while routinely demeaning

  or humiliating him in front of others. Meanwhile, Eschelbacher—Supreme’s President—made

  “jokes” at Rosalie’s expense, including that (1) Rosalie had been to a male customer’s apartment

  because he was gay (Rosalie Decl. ¶ 135); (2) a UPS deliveryman did not like Rosalie’s “package”

  (Id. ¶ 142); (3) a gay vendor was “one of [Rosalie’s] people” (Id. ¶ 140); and (4) Rosalie’s favorite

  streets were “Christopher and Gay,” (Id. ¶ 126). These comments occurred in an office where a

  coworker allegedly threatened to punch Rosalie and was rumored to call him “that f**got.”




                                                   8
Case 1:18-cv-02064-ILG-RER Document 34 Filed 10/23/20 Page 9 of 18 PageID #: 1656




  Another employee allegedly called Rosalie, “Woody Woodpecker,” because gay men “like to peck

  wood.” (Rosalie Decl. ¶ 97). Supreme denies most of these facts and minimizes others, creating

  genuine issues of material fact as to whether the conduct was severe or pervasive.

            While it is true that Title VII is not a general civility code, “the fact that the law requires

  harassment to be severe or pervasive before it can be actionable does not mean that employers are

  free from liability in all but the most egregious of cases.” Whidbee v. Garzarelli Food Specialties,

  Inc., 223 F.3d 62, 70 (2d Cir. 2000) (quoting Torres v. Pisano, 116 F.3d 625, 631 (2d Cir. 1997)).

  This certainly is not an “egregious” case, but Rosalie presents enough issues of material fact to

  survive summary judgment. 3 As the Second Circuit has noted, “the line between boorish and

  inappropriate behavior and actionable [ ] harassment . . . is admittedly indistinct, [and] its haziness

  counsels against summary judgment.” Schiano v. Quality Payroll Sys., Inc., 445 F.3d 597, 605

  (2d Cir. 2006).

                       ii.       Discrimination Because of Protected Class

            Supreme also urges that the alleged harassment did not occur “because of” Rosalie’s sexual

  orientation or gender. (Br. 12). Instead, it describes the conduct as “harsh” and “bullish” behavior

  attributable to Eschelbacher’s aggressive leadership. That behavioral mischaracterization ignores

  the tenor of the offensive comments at issue, which are sex based on their face. In fact,

  Eschelbacher himself admits that Miranda’s April 14 comment “[i]n and of itself” is “derogatory.”

  (Eschelbacher Dep. 173:14-15). Thus, a reasonable jury could infer that Rosalie was subject to a

  hostile work environment because of his sexual orientation and gender.




  3
      Indeed, a jury may well find that the conduct was neither severe nor pervasive.


                                                      9
Case 1:18-cv-02064-ILG-RER Document 34 Filed 10/23/20 Page 10 of 18 PageID #: 1657




                    iii.      Imputable Conduct

         Having established that a rational jury could find Supreme’s work environment hostile, the

  inquiry next turns to whether Supreme may be vicariously liable.          According to Supreme,

  Eschelbacher was its only “supervisor” within the meaning of Title VII because only he had the

  power to hire and fire employees. While that authority is relevant to the analysis, Supreme

  overstates its import. Our jurisprudence allows for a broader definition which includes employees

  who may “effect a ‘significant change’” in another’s employment status. Vance, 570 U.S. at 431

  (quoting Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 761 (1998)). Where, as here, an employer

  “confines decision-making power to a small number of employees, ‘those individuals will have

  limited ability to exercise independent discretion when making decisions and will likely rely on

  other workers who actually interact with the affected employee[,]’ under these circumstances ‘the

  employer may be held to have effectively delegated the power to take tangible employment actions

  to the employees on whose recommendation it relies.’” Morris v. New York City Health & Hosp.

  Corp., No. 09-CV-5692 (MKB) (ST), 2018 WL 4762247, at *8 (E.D.N.Y. Sept. 30, 2018) (quoting

  Vance, 570 U.S. at 447).

         A rational jury could find that Miranda effected a significant change in Rosalie’s

  employment status. Indeed, she may have precipitated his termination by providing negative

  reports of his performance to Eschelbacher. (See, e.g., Rosalie Decl. ¶ 86). In June 2017, she

  joined Eschelbacher in warning Rosalie that he would be terminated absent immediate

  improvements. (Id. ¶ 156). Because Rosalie reported to Miranda at the time, her input was critical

  to his retention. (Miranda Dep. 81:11-13, 82:5-8). Moreover, Supreme has argued that she did

  not exert “enormous influence” over the decision. (ECF No. 33 at 12). Even if true, a jury could




                                                  10
Case 1:18-cv-02064-ILG-RER Document 34 Filed 10/23/20 Page 11 of 18 PageID #: 1658




  conclude that her influence was nonetheless significant. Thus, Rosalie has raised an issue of

  material fact as to whether Miranda was his “supervisor.”

         Even if Miranda was not a supervisor under Title VII, the conduct of Supreme’s non-

  supervisory employees might still be imputable to the company. An employer is liable for the acts

  of its employees where it is “negligent in failing to prevent harassment from taking place.

  Evidence that an employer did not monitor the workplace, failed to respond to complaints, failed

  to provide a system for registering complaints, or effectively discouraged complaints from being

  filed [is] relevant.” Vance, 570 U.S. at 449. Rosalie has presented evidence from which a rational

  juror could conclude that (1) Supreme did not have an anti-discrimination policy at the time

  Rosalie was an employee; (2) Supreme had an anti-discrimination policy but did not make it known

  to its employees; or (3) Supreme had an anti-discrimination policy in place but did not enforce it.

  Rosalie testified that he never received an employee handbook, he was unaware of a system for

  reporting discrimination, and was told on one occasion that reporting discrimination was futile.

  (Rosalie Dep. 202:3-12; Rosalie Decl. ¶ 63). On this basis, a jury could find that Supreme was

  negligent.

         Equally problematic is the fact that Supreme had notice of potential misconduct. It appears

  that Eschelbacher received at least three complaints concerning offensive comments made by

  Miranda. Despite a policy that called for Miranda’s suspension and dismissal after her second and

  third infractions, she received only warnings.       Supreme’s reluctance to enforce its anti-

  discrimination policy likely emboldened its employees to participate in discriminatory conduct

  without consequence. If true, Supreme was alerted to trouble in the workplace but negligently

  failed to act. Accordingly, summary judgment is denied as to Rosalie’s hostile work environment

  claim under Title VII.




                                                  11
Case 1:18-cv-02064-ILG-RER Document 34 Filed 10/23/20 Page 12 of 18 PageID #: 1659




              B.      NYCHRL

           Rosalie’s NYCHRL claim requires no different result. As is well settled, the NYCHRL is

  broader and more permissive than its federal counterpart. Unlike Title VII, a plaintiff may sustain

  an NYCHRL claim without demonstrating severe or pervasive conduct, so long as he is treated

  “less well” because of a discriminatory intent. Mihalik v. Credit Agricole Cheuvreux N. Am., Inc.,

  715 F.3d 102, 110 (2d Cir. 2013); see also Loeffler v. Staten Island Univ. Hosp., 582 F.3d 268,

  278 (2d Cir. 2009) (describing Title VII as a “floor” below which the NYCHRL cannot fall).

  Accordingly, the same factual issues precluding summary judgment on Rosalie’s Title VII claim

  bear the same effect under the NYCHRL.

     II.      Wrongful Termination

              A.      Title VII

           Title VII discrimination claims are analyzed under the McDonnell Douglas burden-shifting

  framework. McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). First, a plaintiff must

  establish a prima facie case by demonstrating that (1) he is a member of a protected class; (2) his

  job performance was satisfactory; (3) he suffered adverse employment action; and (4) the action

  occurred under conditions giving rise to an inference of discrimination. Demoret v. Zegarelli, 451

  F.3d 140, 151 (2d Cir. 2006). Second, if a plaintiff makes a prima facie case, the burden shifts to

  the defendant to articulate “a legitimate, non-discriminatory reason for the action.” Id. Third, the

  burden shifts back to the plaintiff to show “that the employer’s proffered reason is pretextual.” Id.

                      i.          Prima Facie Case

           Supreme does not contest whether Rosalie belongs to a protected class, that he suffered an

  adverse employment action, or that his termination occurred in circumstances giving rise to an

  inference of discrimination. Indeed, Rosalie carries his “de minimis” burden as to each of those




                                                     12
Case 1:18-cv-02064-ILG-RER Document 34 Filed 10/23/20 Page 13 of 18 PageID #: 1660




  elements. Jute v. Hamilton Sundstrand Corp., 420 F.3d 166, 173 (2d Cir. 2005). Supreme does,

  however, challenge whether Rosalie has met his burden under the second prong, that his

  performance was satisfactory.

         To demonstrate Rosalie’s deficient performance, Supreme relies on Eschelbacher’s and

  Miranda’s testimony that they were dissatisfied with his work. Even if true, Rosalie need not

  demonstrate that Supreme was pleased with his performance. Rather, “all that is required is that

  the plaintiff establish basic eligibility for the position at issue, and not the greater showing that he

  satisfies the employer.” Slattery v. Swiss Reinsurance Am. Corp., 248 F.3d 87, 92 (2d Cir. 2001).

  Rosalie certainly meets that requirement. He was given a 90-day evaluation after the start of his

  employment. 4 (Rosalie Decl. ¶ 157). By all accounts, that evaluation was entirely positive. (Id.).

  Accordingly, Rosalie meets his prima facie burden.

                     ii.        Non-Discriminatory Reasons for Termination

         As noted above, Supreme contends that it had a legitimate, non-discriminatory reason for

  terminating Rosalie, namely, his poor performance. Because a majority of the record is comprised

  of deposition testimony, Supreme’s burden of production is not difficult to hurdle. Both Miranda

  and Eschelbacher testified that Rosalie’s work left something to be desired. (See, e.g., Miranda

  Dep. 82:12-14; Eschelbacher Dep. 117:21-25). Even Rosalie acknowledged certain shortcomings

  in his performance. (Rosalie Dep. 134:7-10). In light of these facts, Supreme has proffered a non-

  discriminatory reason for Rosalie’s termination.




  4
   The Court is also hard pressed to question Rosalie’s professional qualifications when it appears
  undisputed that, prior to Supreme, he maintained employment at the same company for over 20
  years. (Rosalie Dep. 17:5-7).


                                                    13
Case 1:18-cv-02064-ILG-RER Document 34 Filed 10/23/20 Page 14 of 18 PageID #: 1661




                    iii. Pretext

         Under the third and final McDonnell Douglas step, Rosalie must demonstrate that

  Supreme’s proffered reason is pretextual. Pretext can be shown “by demonstrating weaknesses,

  implausibilities, inconsistencies, or contradictions in the employer’s proffered legitimate,

  nonretaliatory reasons for its action. From such discrepancies, a reasonable juror could conclude

  that the explanations were a pretext for a prohibited reason.” Zann Kwan v. Andalex Grp. LLC,

  737 F.3d 834, 846 (2d Cir. 2013). A “rejection of the defendant’s proffered reasons will permit

  the trier of fact to infer the ultimate fact of intentional discrimination.” St. Mary’s Honor Ctr. v.

  Hicks, 509 U.S. 502, 511 (1993).

         Rosalie presents several bases for discrediting Supreme’s proffered reasons: (1) Supreme’s

  varying explanations for termination; (2) procedural irregularities; and (3) a dearth of evidence

  concerning Rosalie’s deficient performance. While these arguments might fall short individually,

  in the aggregate, they satisfy Rosalie’s burden.

         Perhaps most problematic, Supreme offers what appears to be a post hoc explanation for

  Rosalie’s dismissal. At the time of his termination, Rosalie was told that he “failed to ‘include

  notes on various orders.’” (Rosalie Decl. ¶ 160). Supreme now contends that multiple vendors

  and customers refused to work with him. (See Br. 18). In support of its motion, Supreme offers a

  spreadsheet—created by Miranda after this action began—which purportedly lists those

  customers. 5 (ECF No. 24-7). Curiously, there is little indication that the customers’ refusal to

  work with Rosalie served as a basis for his termination in June 2017. In fact, at her deposition,




  5
    Jillian Williams, a former Supreme employee of 12 years, has submitted a declaration stating that
  she was fired under similar circumstances. (ECF No. 29-6). She, too, was told that Supreme lost
  accounts as a result of her mistakes. (Id. ¶ 39). However, Supreme allegedly continued servicing
  those accounts after Ms. Williams’s departure. (Rosalie Decl. ¶¶ 173–176).


                                                     14
Case 1:18-cv-02064-ILG-RER Document 34 Filed 10/23/20 Page 15 of 18 PageID #: 1662




  Miranda denied informing Rosalie or Eschelbacher of the complaints she received. (See Miranda

  Dep. 114:4-9). Even more telling, Miranda admittedly created the spreadsheet in order “to protect

  myself and my job” once she learned of this lawsuit. (Id. at 105:2-5). This after-the-fact

  explanation is suggestive of pretext. See, e.g., Kwan, 737 F.3d at 847 (noting that a jury could

  infer pretext where employer presented new basis for termination after litigation began).

          Supreme’s uneven enforcement of its employment policies is further evidence of pretext.

  Supreme’s handbook provided a progressive system of discipline for underperforming employees:

  a verbal warning for the first offense, a written warning for the second, and termination for the

  third. (ECF No. 24-6 at 17). According to the handbook, Rosalie should have received a written

  warning prior to his termination in June 2017. (Id.). Instead, he was immediately terminated after

  a verbal warning, in conflict with the procedures set forth in the handbook. Meanwhile, Miranda

  was afforded greater lenience. Although the handbook called for her suspension and termination

  after her second and third offenses, she only received warnings. This differential treatment—

  lenience in one instance and harsh enforcement in another—strengthens an inference of pretext. 6

          It also bears noting that the evidentiary support for Rosalie’s poor performance is thin.

  Despite Rosalie’s near three-year tenure at Supreme, it is somewhat unbelievable that Supreme

  cannot substantiate its position with further non-testimonial evidence. Instead, Supreme depends

  almost entirely on Miranda’s and Eschelbacher’s testimony that Rosalie made numerous mistakes.

  Rosalie’s testimony, of course, contends that his performance was adequate—leaving significant

  credibility determinations for the jury. 7


  6
   The employee handbook also requires periodic employee evaluations after 30, 60, and 90 days
  of employment, and annually thereafter. (ECF No. 24-6 at 19). Rosalie, however, only received
  one formal evaluation after his first 90 days. (Rosalie Decl. ¶ 157).
  7
    Supreme insists that the Court should not consider Rosalie’s declaration offered in opposition
  to the motion because it contradicts his deposition testimony. (ECF No. 33 at 3). However,


                                                 15
Case 1:18-cv-02064-ILG-RER Document 34 Filed 10/23/20 Page 16 of 18 PageID #: 1663




            Accordingly, Rosalie has demonstrated that Supreme’s proffered non-discriminatory

  reasons were pretextual, and his Title VII claim survives.

               B.     NYCHRL

            As is well recognized, the “NYCHRL does not distinguish between claims of

  ‘discrimination’ and ‘harassment’ or hostile work environment, which is a term of art borrowed

  from the more restrictive Title VII jurisprudence.” Ibrahim v. Fidelity Fiduciary Brokerage Servs.

  LLC, No. 19-CV-3821 (VEC), 2020 WL 107104, at *4 (S.D.N.Y. Jan. 9, 2020) (citing Williams

  v. New York City Hous. Auth., 61 A.D.3d 62, 75 (1st Dep’t 2009)). Under the NYCHRL, a

  “plaintiff need only show differential treatment—that she is treated ‘less well’—because of a

  discriminatory intent.” Mihalik v. Credit Agricole Cheuvreux N. Am., Inc., 715 F.3d 102, 110 (2d

  Cir. 2013). Rosalie has met his burden under the more stringent Title VII, thereby satisfying the

  prerequisites of the NYCHRL.

     III.      Retaliation

               A.     Title VII

            Rosalie’s retaliation claim depends almost entirely upon his April 2017 complaint to

  Eschelbacher that Miranda was being “nicer” to others in the office. To establish a prima facie

  case of retaliation under Title VII, Rosalie must show “(1) participation in a protected activity; (2)

  that the defendant knew of the protected activity; (3) an adverse employment action; and (4) a

  causal connection between the protected activity and the adverse employment action.” Hicks v.




  Supreme merely cites paragraphs of Rosalie’s counterstatement of facts and does not clearly
  identify the alleged contradictions.


                                                   16
Case 1:18-cv-02064-ILG-RER Document 34 Filed 10/23/20 Page 17 of 18 PageID #: 1664




  Baines, 593 F.3d 159, 164 (2d Cir. 2010) (quoting Jute, 420 F.3d at 173). Rosalie, however, never

  makes it past the first prong. 8

           The record is devoid of evidence that Rosalie engaged in an actionable protected activity,

  which includes any action “taken to protest or oppose statutorily prohibited discrimination,” i.e.,

  conduct that is prohibited by Title VII. Dillon v. Ned Mgmt., Inc., 85 F. Supp. 3d 639, 659

  (E.D.N.Y. 2015) (citation omitted). “While it is unnecessary for an individual to specifically

  invoke the word discrimination when complaining in order to alert her employer to her protected

  activity, there must be some basis to conclude that the employer was aware that the plaintiff

  engaged in protected activity.” Lucio v. New York City Dep’t of Educ., 575 F. App’x 3, 6 (2d Cir.

  2014).

           Rosalie’s complaint to Eschelbacher in April 2017 does not qualify as a protected activity.

  (Rosalie Decl. ¶ 152). At his deposition, when asked if he complained about discrimination in

  April 2017, Rosalie responded that he told Eschelbacher that Miranda was “being nice to

  everybody in the office except me.” (Rosalie Dep. 129:23–130:10).          That did not signal that

  Rosalie was complaining of discrimination. Nor should Eschelbacher have interpreted as much.

  “The onus is on the speaker to clarify to the employer that he is complaining of unfair treatment

  due to his membership in a protected class and that he is not complaining merely of unfair

  treatment generally.” Aspilaire v. Wyeth Pharm., Inc., 612 F. Supp. 2d 289, 308–09 (S.D.N.Y.

  2009). “[A]mbiguous complaints that do not make the employer aware of alleged discriminatory



  8
    Although Rosalie engaged in a protected activity around April 2016, that occurred approximately
  one year before his termination. Such a lapse in time, without more, is insufficient to sustain a
  claim of retaliation. See, e.g., Walder v. White Plains Bd. of Educ., 738 F. Supp. 2d 483, 503
  (S.D.N.Y. 2010) (“Most of the decisions in this Circuit that have addressed this issue have held
  that lapses of time shorter than even three months are insufficient to support an inference of
  causation.”). Rosalie has not presented any compelling reasons why his June 2017 complaint
  should be viewed as a continuation of his prior complaint.


                                                   17
Case 1:18-cv-02064-ILG-RER Document 34 Filed 10/23/20 Page 18 of 18 PageID #: 1665




  misconduct do not constitute protected activity.” International Healthcare Exch., Inc. v. Global

  Healthcare Exch., LLC, 470 F. Supp. 2d 345, 357 (S.D.N.Y. 2007). Even construing the facts in

  the light most favorable to him, Rosalie fails to meet his prima facie burden. Accordingly,

  Supreme’s motion for summary judgment is granted with respect to Rosalie’s Title VII retaliation

  claim.

              B.      NYCHRL

           Section 8–107 of the NYCHRL prohibits employers from retaliating “in any manner

  against any person because such person has . . . opposed any practice forbidden under this chapter.”

  N.Y.C. Admin. Code § 8–107(7). As with Title VII claims, plaintiffs asserting NYCHRL claims

  must show “that [they] engaged in a protected activity of which [the] employer was aware.”

  Ottoson v. SMBC Leasing & Fin., Inc., No. 13-CV-1521 (JPO), 2020 WL 881992, at *3 (S.D.N.Y.

  Feb. 24, 2020). Rosalie’s failure to do so mandates the grant of summary judgment as to Rosalie’s

  NYCHRL retaliation claim.

                                           CONCLUSION

           For the reasons set forth above, Supreme’s motion for summary judgment is granted as to

  Rosalie’s retaliation claims and denied as to his hostile work environment and wrongful

  termination claims.

           SO ORDERED.
  Dated:           Brooklyn, New York
                   October 23, 2020

                                                       /s/
                                                       I. Leo Glasser                        U.S.D.J.




                                                  18
